230 F.2d 956
Virginia L. TILLY, Administratrix of the Estate of A. L.Tilly, Deceased,v.Joe FLIPPIN.
No. 5101.
United States Court of Appeals Tenth Circuit.
Sept. 7, 1955.

Caswell S. Neal, and James W. Stagner, Carlsbad, N.M., for appellant.
Merritt W. Oldaker and Roy F. Miller, Jr., Albuquerque, N.M., for appellee.
Before PHILLIPS, Chief Judge, HUXMAN, Circuit Judge, and SAVAGE, District Judge.
PER CURIAM.


1
Appeal dismissed, on motion of appellee, on ground order appealed from was not a final and appealable order.